UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-1826



In Re: LARRY RITCHIE, JR.,

                                                          Petitioner.




       On Petition for Writ of Certiorari.    (CA-98-1151-6)


Submitted:   September 30, 1999            Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Ritchie, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Ritchie, Jr., petitions this court to issue a writ of

certiorari to the district court and review the record and two

orders in actions he filed in 1997 and 1998, pursuant to Fed. R.

App. P. 21(c) and 28 U.S.C. § 1651 (1994).   Ritchie filed a notice

of appeal of these orders in Ritchie v. West Virginia, No. 99-

1750.*   This appeal provided the proper vehicle for challenging the

orders, and we perceive no basis for reviewing these adjudications

by extraordinary writ.   Accordingly, we deny Ritchie’s motions for

a hearing under Fed. R. Civ. P. 7 and for default judgment and his

petition for a writ of certiorari.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




     *
       This appeal was dismissed on September 3, 1999, under 4th
Cir. Local R. 45, for failure to pay the filing fee.


                                  2